Citation Nr: 0802398	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-08 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from December 1950 to December 1959.  The appellant 
is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The appellant and her son testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in August 2007, and a transcript of this hearing is of 
record.  

Most recently, the Board requested a Veterans Health 
Administration (VHA) medical expert opinion, and an October 
2007 opinion is of record.  The appellant's written response, 
accompanied by a waiver of RO review of additional evidence, 
was received by VA in January 2008.  

A motion to advance this case on the docket was received on 
August 30, 2007 and was granted on September 25, 2007.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  




FINDINGS OF FACT

1.  The veteran died in March 1975 at the age of 53.  
According to the death certificate, the cause of death was 
renal insufficiency, pyelonephritis and metastatic cancer of 
the prostate.   

2.  The veteran's kidney disease, which contributed 
materially in producing the veteran's death, is shown as 
likely as not to have had its clinical onset during his 
lengthy service including active duty during World War II and 
the Korean conflict.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
veteran's kidney disability was due disease that was incurred 
in service and contributed substantially or materially in 
producing his demise.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In January 2003 and April 2005, a letter was sent to the 
appellant by the RO, with a copy to her representative, in 
which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  

In the letters, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless in light of the favorable action taken 
hereinbelow.  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Moreover, 
in the case of cancer and pyelonephritis, service connection 
may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually 
shared in producing death, but rather it must be shown that 
there was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).  


Analysis

The veteran died in March 1975, at the age of 53, due to 
renal insufficiency, pyelonephritis, and metastatic cancer of 
the prostate.  

Unfortunately, most of the veteran's service medical records 
are unavailable and appear to have been destroyed by fire.  

The only service medical record on file is the December 1959 
separation examination when the veteran's genitourinary 
system was normal.  It was reported by way of history that 
the veteran had albumin in his urine in December 1952 and had 
been hospitalized for 21 days with chronic prostatitis and 
acute pharyngitis; from which he made a complete recovery.  A 
urinalysis in December 1959 was negative for albumin.  

Although there are no other service medical records on file, 
the appellant has provided an apparent summary of the medical 
evidence of record shortly after the veteran's death in 1975.  

According to this information, there was transient 
albuminuria at the time of the veteran's induction 
examination in May 1942 and subsequent findings of some 
irregularity in the upper central calices of the left kidney 
and a diagnosis of chronic intermittent albuminuria of 
undetermined cause later in 1942.  

The veteran was reported to have been hospitalized for an 
acute urethral infection in 1943 and chronic orthostatic 
albuminuria of undetermined cause was noted in 1944.  The 
veteran was also reported to have been hospitalized for 
chronic prostatitis during his second period of service.  A 
rectal examination in December 1952 revealed that the 
veteran's prostate was slightly enlarged and moderately 
tender.  

An evaluation in December 1964, five years after service 
discharge, reportedly showed a small nodule on the posterior 
lobe of the prostate; there was a question of benign 
prostatic hypertrophy.  

According to a copy of a November 1965 Statement of the Case, 
the veteran complained of a kidney condition on VA 
examination in September 1965.  

The autopsy findings in March 1975 included adenocarcinoma of 
the prostate with metastasis to the urinary bladder and 
regional lymph nodes, pyelitis, chronic active pyelonephritis 
on the right, and status post left nephrectomy.  

At the time of death, the veteran was service-connected for 
allergic rhinitis, rated as no percent disabling; although it 
is noted in a copy of a May 1966 Board decision that the 
veteran was service connected for conditions other than 
allergic rhinitis, the available records do not provide any 
additional information on his other service-connected 
disorders.  

The Board notes that there is medical evidence both for and 
against the claim on file.  

The evidence consists of April and July 1975 statements from 
J.W.S. M.D., and an October 2002 statement from W.T.S., M.D.  
According to Dr. J.W.S., the evidence showed that there was a 
causal relationship between the albuminuria first found in 
service in 1952 and the chronic pyelonephritis that led to 
kidney failure, necessitating the use of an artificial kidney 
machine and hastening the veteran's death.  

According to the October 2002 statement from Dr. W.T.S., the 
albuminuria shown in service subsequently progressed to 
chronic kidney failure and contributed to the veteran's 
death.  

The evidence also includes an October 2007 VAH medical 
opinion that concluded that neither the albuminuria nor the 
prostatitis in service was causally related to the causes of 
death.  

According to this opinion from a VA medical specialist, who 
had reviewed the claims file in response to the VHA request, 
that the veteran most likely had transient proteinuria that 
began prior to service entrance, as proteinuria was noted at 
entrance, it was only noted periodically, and orthostatic 
proteinuria was also reported.  Additionally, there was no 
mention of hematuria in service, as would be expected.  The 
VA specialist noted that transient proteinuria did not 
progress to renal failure.  

With respect to the prostate problems in service, the VA 
specialist added that it was an improbable and unlikely 
association between a nodule in the prostate in service and 
the finding of prostate cancer 20 years later.  In other 
words, this is too long a gap to find any causal connection.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds in this case that the medical evidence is in 
a state of relative equipoise in showing that the veteran's 
significant kidney disease as likely as not had its clinical 
onset during his extended active military service that 
extended from 1942 to 1959.  

The October 2007 VHA opinion in this regard does not refer to 
much of the evidence provided by the appellant, such as the 
hospitalizations in service for genitourinary problems, or 
necessarily address the case in light of the claims folder 
having been rebuilt.  

Other opinions are from private physicians, both of whom 
appear to have addressed the medical record, and provide a 
differing and favorable view of the limited facts presented 
in this case.  

Thus, by extending the benefit of the doubt to the appellant, 
service connection for the cause of the veteran's death is 
granted.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


